Mr. Justice Beeese delivered the opinion of the Court: The points raised on the record are few and simple, and therefore not difficult to be decided. As to the action of the Circuit Court, in apparent contravention of its own rules, we have to observe that the reasoning in the case of Owens v. Ranstead, 22 Ill. 161, as is apparent from the language used, and the case under consideration, was not designed to apply to motions, of course, made in the progress of a cause. Ho general rules can well apply to them. And besides, it was a matter of perfect indifference whether the court entertained a motion to strike out the special plea or sustained a demurrer to it. The plea had no proper place in the action on trial. The important objection, as it strikes us, to the recovery in this case, is, that the evidence does not support it. The judgment in the scire facias, on which the premises were sold, was a judgment in favor of Jacob Helbig, and so was the execution which issued on it. The sheriff’s return shows that he sold the property to the plaintiff. His deed is made to Christopher Adleman, and recites a judgment in favor of John Helbig. There is no proof there was no judgment in favor of John Helbig. This court held, in the case of Dickerman v. Burgess, 20 Ill. 266, that there should be entire conformity in the return of the sheriff, his certificate and deed; and if they do not possess it, they will be held invalid. The property was struck off to the plaintiff in the execution. The certificate should have been issued to him, and the deed made to him. The deed is made to Adleman as the purchaser. Here is not conformity. It would be easy for the sheriff to amend his return, and show that the property was struck off to Adleman, if that was the fact. Then the deed would be correct, so far as that point is involved. As to the statement of the judgment being in favor of John Helbig, when it was really in favor of Jacob Helbig, that might be corrected on a proper application for such purpose. Had there been proof that no other judgment had existed than the one in favor of Jacob Helbig, on the records of the Will Circuit Court, the recital would have been considered as a mistake, and not vitiating the deed. To that effect are the cases cited by appellee, especially the case of Durham et al. v. Heaton, 28 Ill. 264. If a homestead right was claimed by the defendant, he could have shown it under the plea of not guilty. Patterson v. Kreig, 29 Ill. 514. As to the paper purporting to be a sheriff’s deed having no seal, it will be seen the defendant did not object to its going in evidence on that account, but for the other reasons which we have stated. The judgment is reversed and the cause remanded. Judgment reversed.